Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3 and 5-10 are allowable. Claims 5-8 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 05/03/2021, is hereby withdrawn and claims 5-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “filling the first via with a conductive filler at a second temperature after the thin film transistor array is formed, wherein the second temperature is lower than the first temperature” taken in combination with all other limitations of each respective independent claim 1.
Dependent claims 3 and 5-10 inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xu et al. (US Pub# 2021/0408067), Yang (US Pub # 2021/0408190), Wang et al. (US Pub # 2021/0233984), Chen et al. (US Pub# 2021/0057398), Kim et al. (US Pub# 20190377438) and Li (US Pub# 20190088786), Kang (US Pub# 20150123098), Kim et al. (US Pub# 20130105773).
Xu teaches a method of manufacturing a display device (Fig. 4), comprising, forming a thin film transistor array ¶0047 on a substrate (11) at a first temperature, forming a via (131) which enable two opposite sides of a substrate (13) to be communicated with each other; and filling the first via (131) with a conductive so that the conductive filler (14) is electrically connected with the thin film transistor array.
Yang teaches a method of manufacturing a display device (Figs. 3-4), comprising: forming a thin film transistor array (1100) on a substrate (102) at a first temperature, forming a via (122) which enable two opposite sides of a substrate to be communicated with each other; 
Wang teaches a method of manufacturing a display device (Fig. 12m), comprising: forming a thin film transistor array (combination 411, 318) on a substrate (100) at a first temperature, forming a via (611) which enable two opposite sides of a substrate to be communicated with each other; and filling the first via with a conductive (317) so that the conductive filler is electrically connected with the thin film transistor array.
Chen teaches a method of manufacturing a display device (Fig. 6B), comprising: forming a thin film transistor array (120) on a substrate (59) at a first temperature, forming a via (opening portion of 110) which enable two opposite sides of a substrate to be communicated with each other; and filling the first via with a conductive (110v) so that the conductive filler is electrically connected with the thin film transistor array.
Li teaches a method of manufacturing a display device (Fig. 6 and ¶0044), comprising: forming a thin film transistor array (¶0044) on a substrate (1) at a first temperature, forming a via (71) which enable two opposite sides of a substrate (combinations of 4 and 6) to be communicated with each other; and filling the first via with a conductive (8) so that the conductive filler is electrically connected with the thin film transistor array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896